Per Curiam,
Catherine P. Brown died February 28, 1915, leaving a will dated October 13,1914, of which she appointed Her son, J. Morton Brown, and her daughter, Mary T. Haines, executors. The controversy here arises under a clause which reads as follows: “I give, devise and bequeath said one-fourth part of my said residuary estate unto the West Philadelphia Title and Trust Company its successors and assigns in trust nevertheless to hold the same and keep the same invested and pay over the net income therefrom unto my said son J. Morton Brown for and during all the term of his natural life and from and *545immediately after his decease if his wife survive him it is my will that said income shall be paid to his wife, Isadora P. Brown, for and during all the time of her natural life and from and immediately after the decease of the said Isadora P. Brown and upon the decease of the said J. Morton Brown if he shall leave no wife him surviving I give, bequeath and devise said one fourth share in my said residuary estate unto the children of the said J. Morton Brown in equal shares absolutely.” Isadora P. Brown, died October 12, 1915, and subsequently J. Morton Brown married Margaret Sellers. J. Morton Brown died April 29, 1921, leaving his second wife and two daughters by his first wife surviving him. The question for determination is, Does the trust contained in the provision of the will above quoted continue for the benefit of the second wife during her life? The auditing judge was of opinion the clause was not limited to the first wife, Isadora P. Brown, and held the trust continued until the death of the second wife, Margaret S. Brown. The court in banc, however, reached a different conclusion and awarded both principal and accrued income to the two daughters of the first wife, Mary Brown Moon and Isadora Brown Stratton, in equal shares. Margaret S. Brown appealed.
The determination of this case depends upon the meaning to be given the words “upon the decease of the said J. Morton Brown if he shall leave no wife him surviving” ; by giving effect to all provisions of the will, we are of opinion the lower court disposed of the case in accordance with the evident intention of the testator, as indicated in the following extract from its opinion, which we adopt: “But we do not believe that these words [‘if he shall leave no wife him surviving’] indicate with sufficient clearness an intention on the part of testatrix to benefit her son’s wife by a marriage subsequent to his first one, in contravention of the general rule; these words appear to have been inserted parenthetically out of an abundance of caution to emphasize the fact that *546distribution was not to take place upon tbe decease of J. Morton Brown except in tbe event that be should not leave bis wife, Isadora, to survive bim. It will be noticed that in tbe earlier part of tbe clause under discussion tbe name Isadora P. Brown follows tbe word ‘wife’ only once, although it is evident sbe was tbe only wife of J. Morton Brown testatrix bad in mind when sbe wrote that part of her will. In reaching this conclusion, we are aided by tbe fact that there is no direction to pay tbe income after tbe death of J. Morton Brown to any one except Isadora; and to give effect to tbe contention of Margaret S. Brown, it would be necessary to imply a direction to pay which, as we read tbe will, would not be justified; in other words, beyond tbe bare expression, fif be shall leave no wife bim surviving,’ there is no provision whatever in tbe will which can be construed as a benefit to Margaret S. Brown, unless we incorporate with it a provision which manifestly was made for Isadora P. Brown only.”
Tbe decree of tbe lower court is affirmed at tbe costs of appellant.